


 

EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.

TO:     MURIEL SIEBERT & CO., INC.

FULLY DISCLOSED CLEARING AGREEMENT

SUBMITTED BY:

NATIONAL FINANCIAL SERVICES LLC

19

--------------------------------------------------------------------------------



          This Agreement for fully disclosed clearing services (“Agreement”),
shall be effective, subject to approval by the Financial Industry Regulatory
Authority (“FINRA”), as of the last date executed by the parties as set forth
below (“Effective Date”), by and between NATIONAL FINANCIAL SERVICES LLC
(“NFS”), a Delaware limited liability company, and MURIEL SIEBERT & CO., INC.
(“Correspondent”), a Delaware corporation. Beginning as of the Effective Date,
this Agreement replaces and supersedes the clearing agreement between NFS and
Correspondent dated March 20, 2000.

RECITALS

 

 

 

A. Correspondent is a broker or dealer registered with the Securities and
Exchange Commission (“SEC”). Correspondent engages in the business of providing
securities and investment services to customers.

 

 

 

B. NFS is a broker and dealer registered with the SEC, and engages in the
business of executing and clearing transactions and carrying the accounts of
brokers and dealers and their customers.

 

 

 

C. Correspondent desires to continue to engage NFS to execute and clear
transactions and carry accounts on a fully disclosed basis on behalf of
Correspondent and Correspondent’s customers (“Customers”) which are introduced
by Correspondent and accepted by NFS as provided in Section IV.3 (all such
accounts being referred to hereinafter as “Accounts”) and to perform such other
services as are provided for herein. NFS desires to continue to provide such
services to Correspondent and Customers.

 

 

 

D. NFS and Correspondent recognize their obligation to identify and allocate
between them certain functions or responsibilities pursuant to Rule 382(b) of
the Rules of the New York Stock Exchange, Inc. (the “NYSE”) and Rule 3230 of the
Conduct Rules of the National Association of Securities Dealers (the “NASD”),
and the applicable rules of any successor self-regulatory organization,
including the Financial Industry Regulatory Authority (“FINRA”), and agree that
this Agreement is, among other things, intended to effect such allocation.

 

 

 

E. NFS and Correspondent agree that wherever the term “Reasonable Business
Judgment” is used in this Agreement, unless otherwise noted, the following shall
apply: it being understood that the exercise of such reasonable business
judgment shall be solely for the purpose of ensuring NFS’ compliance with
applicable laws, rules and regulations or for the purpose of mitigating NFS’ own
risk exposure.

 

 

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties agree as follows:


 

 

I.

REPRESENTATIONS AND WARRANTIES

 

 

 

A. Correspondent represents and warrants to NFS that:

 

 

 

          1. Correspondent is a broker or dealer as defined in Section 3 of the
Securities Exchange Act of 1934, as amended (“Exchange Act”). Correspondent is
duly

20

--------------------------------------------------------------------------------




 

 

 

registered and in good standing with the SEC, is a member firm in good standing
of FINRA, and Correspondent and its Chief Executive Officer, President, General
Counsel, Chief Compliance Officer, and Chief Financial Officer (which represent
all of Correspondent’s principal executive officers at the time of execution of
this Agreement and should Correspondent add any additional principal executive
officers such officers will be subject to the terms of this Section I.A.1) are
in material compliance and during the term of this Agreement will remain in
material compliance with the applicable registration, qualification, capital,
financial, reporting, customer protection, privacy, marketing and solicitation,
and other requirements, laws, rules and regulations of the United States, the
several states and the District of Columbia (where applicable), the SEC and
FINRA and each other self-regulatory organization of which Correspondent is a
member and to which any of its employees or activities are subject in connection
with the business of Correspondent. Additionally, Correspondent represents and
warrants that it is familiar with, and in connection with its dealings relating
to NFS will comply with, the provisions of applicable anti-bribery laws,
including, but not limited to, the U.S. Foreign Corrupt Practices Act.

 

 

 

          2. Correspondent is a corporation duly organized, validly existing and
in good standing under the laws of its state of organization, and has all
requisite authority, whether arising under its charter or by-laws or applicable
federal or state laws, to enter into this Agreement and to discharge the duties
and obligations apportioned to it in accordance with the terms hereof, and that
the person(s) executing this Agreement on behalf of Correspondent are duly
authorized to do so. Correspondent represents and warrants that it is not a
governmental entity and is not owned or controlled by any government or
governmental entity.

 

 

 

          3. Correspondent has advised NFS in writing of any arrangements that
have been made with any other firm for the provision by such other firm of
clearing services for any Accounts. NFS acknowledges that Correspondent has
arrangements with other firms in connection with commission recapture programs.

 

 

 

          4. Correspondent has provided NFS with a copy of Correspondent’s
Securities Dealer or Brokers Blanket Bond insurance policy meeting requirements
as to form and type of coverage as the relevant self regulatory organization may
prescribe and which policy is current as of the date of this Agreement. Such
Brokers Blanket bond lists NFS as a party to be notified if said Bond’s monetary
limits are reduced or if said Bond is canceled.

 

 



B.      NFS represents and warrants to Correspondent that:

 

 

 

          1. NFS is a broker or dealer as defined in Section 3 of the Exchange
Act. NFS is duly registered and in good standing with the SEC, is a member firm
in good standing of FINRA, and NFS and each of its principal executive officers
are in material compliance and during the term of this Agreement will remain in
material compliance with the applicable registration, qualification, capital,
financial, reporting, customer protection, privacy, marketing and solicitation,
and other requirements, laws, rules and regulations of the United States, the
several states and the District of Columbia (where

21

--------------------------------------------------------------------------------




 

 

 

applicable), the SEC and FINRA, and each other self-regulatory organization of
which NFS is a member and to which any of its employees or activities are
subject in connection with the business of NFS.

 

 

 

          2. NFS is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite authority, whether arising under its articles of organization or
by-laws, applicable federal or state laws, or the rules and regulations of the
SEC, FINRA, or other self-regulatory organization to which NFS is subject, to
enter into this Agreement and to discharge the duties and obligations
apportioned to it in accordance with the terms hereof, and that the person(s)
executing this Agreement on behalf of NFS are duly authorized to do so.

 

 

II.

CORRESPONDENT’S REPORTING

 

 

 

A. Correspondent shall promptly notify NFS if any of its representations and
warranties set forth in Section I.A. ceases to be true and correct and shall
discontinue effecting transactions pursuant to this Agreement to the extent
required by applicable law, rule or regulation.

 

 

 

B. Correspondent will furnish to NFS upon execution of this Agreement a copy of
Correspondent’s balance sheet and statement of earnings for the current fiscal
year and for each of Correspondent’s subsequent fiscal years until this
Agreement is terminated. Each such balance sheet and statement of earnings shall
be certified by independent public accountants. Correspondent will also furnish
to NFS: (1) copies of the executed quarterly Forms X-17A-5 Part II A or Part II
filed with its self-regulatory organization, or other such successor forms as
may be applicable; (2) such financial reports regarding Correspondent or parent,
subsidiary or corporate affiliate of Correspondent as NFS may from time to time
reasonably request; and (3) copy of Correspondent’s Membership or Restriction
Letter issued by the NASD, and any such letter that may be subsequently issued
by FINRA or other self-regulatory organization.

 

 

 

C. Correspondent agrees to provide to NFS, throughout the term of this
Agreement, true, correct and complete copies of (1) any material amendments to
Correspondent’s Form BD, including but not limited to amendments or changes to
name, address, ownership, officers, directors and disciplinary history or events
within five calendar days of its filing with the CRD operated by FINRA and/or
SEC, (2) any notices which Correspondent receives (a) concerning any
investigation of its business or operations by the SEC, FINRA, or other
self-regulatory organization, within five business days of Correspondent’s
receipt thereof, where such investigation, if adversely resolved against
Correspondent, would have a material adverse effect on its business or financial
condition; or (b) of any material restrictions or limitations on Correspondent’s
business by the SEC, FINRA, or other self-regulatory organization, within one
day of Correspondent’s receipt thereof, (3) any notices which Correspondent
files with the SEC, FINRA, or other self-regulatory organization pursuant to
Section 17 of the Exchange Act and Rule 17a-11 thereunder, at the same time and
in the same manner as required under such Rule, and (4) copy of any revisions to
Correspondent’s Membership or Restriction

22

--------------------------------------------------------------------------------




 

 

 

Letter issued by the NASD, and any such letter that may be subsequently issued
by FINRA and other self-regulatory organization.

 

 

III.

NFS’ REPORTING

 

 

 

A. NFS shall promptly notify Correspondent if any of its representations and
warranties set forth in Section I.B ceases to be true and correct and shall
discontinue accepting transactions pursuant to this Agreement to the extent
required by applicable law, rule or regulation.

 

 

 

B. NFS will furnish to Correspondent upon execution of this Agreement a copy of
NFS’ publicly available Consolidated Statement of Financial Condition for the
current fiscal year, and upon Correspondent’s request, NFS’ publicly available
Consolidated Statement of Financial Condition for each of NFS’ subsequent fiscal
years. Each such balance sheet shall be certified by independent public
accountants. Further, NFS shall provide to Correspondent, upon Correspondent’s
request, and upon execution of an NFS Non-Disclosure Agreement, the most
recently filed NFS Form X-17A-5 Part II A or Part II.

 

 

 

C. NFS agrees to provide to Correspondent, throughout the term of this
Agreement, true, correct and complete copies of (1) any notices which NFS
receives of any material restrictions or limitations on NFS’ business by the
SEC, FINRA, or other self-regulatory organization relating to the services
provided pursuant to this Agreement upon Correspondent’s request thereof; and
(2) any notices which NFS files with the SEC, FINRA, or other self-regulatory
organization pursuant to Section 17 of the Exchange Act and Rule 17a-11
thereunder upon Correspondent’s request thereof. Additionally, upon
Correspondent’s request, NFS will notify Correspondent of any action taken by a
regulatory organization as a result of an investigation or otherwise which would
materially impact NFS’s ability to comply with the terms of this Agreement.

 

 

 

D. NFS shall furnish Correspondent annually a copy of a SAS 70 Type II report
addressing NFS’ business services provided under this Agreement upon
Correspondent’s request thereof.

 

 

IV.

CUSTOMER AND CORRESPONDENT ACCOUNTS AND TRANSACTIONS

 

 

 

A. Account Documentation and Due Diligence. Correspondent will be responsible
for obtaining and verifying the identity and information regarding each Customer
and potential Customer which is required under any applicable federal, state or
self-regulatory organization law, rule or regulation including, but not limited
to, such documents and information as may be required under the Internal Revenue
Code of 1986, as amended.

 

 

 

Correspondent shall be responsible for obtaining and approving all account
applications. Correspondent shall be responsible for ensuring that any person
who executes documents or gives instructions on behalf of another person or
entity is properly authorized to do so and for ensuring that each Account is
authorized to engage in the transactions and other activity in such Account.
Correspondent shall forward to NFS completed and approved account applications
for margin, NFS prototype retirement and cash management

23

--------------------------------------------------------------------------------




 

 

 

accounts and such other accounts as NFS may designate in writing from time to
time, as well as W-8 certifications to NFS in accordance with NFS’ procedures
that NFS provides to Correspondent from time to time. With respect to any
Correspondent proprietary accounts, one executed margin agreement may be
submitted to NFS for all proprietary accounts. Correspondent represents that, to
the best of its knowledge and belief after performing due diligence, all
documentation obtained or delivered to NFS in conjunction with the establishment
of any Account shall be genuine and properly executed by the Customer or
Customer’s duly authorized agent.

 

 

 

Correspondent will be responsible through a general partner, a principal
executive officer or a person designated for supervisory responsibilities to use
due diligence to learn the essential facts relative to every Customer Account,
every cash, margin or option account introduced by it to NFS and every person
holding power of attorney over any Customer Account. Correspondent shall use
commercially reasonable efforts to ensure that every order and transaction for
each Account has been authorized by Customer, whether initiated by
Correspondent, Customer or Customer’s agent. Correspondent will be responsible
for ensuring that those of its customers who become Accounts hereunder shall not
be minors or subject to those prohibitions existing under the laws, rules or
regulations generally relating to the incapacity of any Account.

 

 

 

B. Record Retention and Retrieval. Correspondent will be responsible for the
maintenance and retention of all original documentation, including but not
limited to account applications except those relating to all margin, Fidelity
prototype retirement, cash management accounts, W-8 certifications and such
other account documentation as NFS may designate in writing from time to time.
Correspondent shall retain copies of documents maintained by NFS to the extent
required by applicable law or regulation. Correspondent hereby acknowledges its
obligation to retain such documentation and account applications in an easily
accessible place in accordance with applicable SEC rules and agrees to provide
the original application by overnight delivery or a legible copy by facsimile
transmission thereof promptly, but in no event more than 48 hours, after
receiving a request from NFS. Upon the request of NFS, Correspondent will
forward any additional documentation relating to the Customer account that NFS
may require in connection with opening, operating and maintaining of Customer
Accounts.

 

 

 

C. Acceptance of Accounts. Correspondent shall be responsible for approving and
accepting each Customer and Account. Correspondent will not approve any Account
unless all information and due diligence required by Section IV.1 has been
received and performed by Correspondent. Each Account accepted and approved by
Correspondent and opened with NFS shall be subject to NFS’ acceptance. An
Account shall be deemed accepted by NFS if NFS has not advised Correspondent of
NFS’ intention not to accept the Account within five (5) days of establishment
of the Account. NFS reserves the right, using Reasonable Business Judgment, to
reject any Customer or any Account and to terminate any Account submitted by
Correspondent or any Account previously accepted by NFS. NFS shall be under no
obligation to accept any Account as to which any documentation or information
required to be submitted to NFS or maintained by Correspondent pursuant to
Section IV.A is incomplete. No action taken by NFS or any

24

--------------------------------------------------------------------------------




 

 

 

of its employees, including, without being limited to, clearing a trade in any
Account, shall be deemed to be or shall constitute acceptance of such Account.

 

 

 

D. Acceptance of Orders. Except as otherwise provided in this Agreement and
subject to the terms and conditions of this Section IV.D, NFS will execute
orders for Customers whose cash, margin or option accounts have been accepted by
Correspondent for carrying by NFS but only insofar as such orders are
transmitted by Correspondent to NFS through the NFS on-line system or
telephonically, subject to approval and acceptance of such orders and Accounts
by an appropriate principal of Correspondent. All transactions executed and/or
cleared by NFS are subject to the applicable constitution, rules, regulations,
customs, and usages of the exchange, market, or clearing house where executed,
as well as to any applicable federal or state laws, rules, and regulations. NFS
reserves the right to reject for any reason, using Reasonable Business Judgment,
any order or transaction for any Account. Correspondent shall be solely
responsible for approving all orders for the Accounts and for establishing
procedures to ensure that such orders are transmitted properly to NFS for
execution and/or clearance. NFS reserves the right, in its sole discretion, to
restrict trading in any account, including any Correspondent proprietary or
market making account, to liquidating orders or cash transactions only, or to
prohibit certain trading strategies or trading of certain types of securities.
Subject to the foregoing, Correspondent acknowledges that NFS is not obligated
to accept for execution any order placed directly with NFS by a Customer. For
the purpose of this Agreement, the term “orders” shall include all orders
transmitted to or through Correspondent by Customers whether by telephone
conversations, automated telephone service, home computer or over the Internet.

 

 

 

E. Supervision of Orders and Accounts. As between NFS and Correspondent,
Correspondent will be responsible for reviewing, monitoring and supervising
transactions, investments and other activity by every Customer and Account under
this Agreement. Correspondent shall be responsible for ensuring that all
transactions in and activities related to all Accounts opened by it with NFS,
including discretionary Accounts, will be in material compliance with all
applicable laws, rules and regulations of the United States, the several states,
governmental agencies, securities exchanges, and FINRA, including any laws
relating to Correspondent’s fiduciary responsibilities to Customers, if any,
either under the Employee Retirement Income Security Act of 1974 or otherwise.
Without limiting the foregoing obligations of Correspondent, Correspondent shall
be responsible for: (1) determining the suitability of all investments,
investment strategies and transactions, including option transactions to the
extent required by applicable laws, rules, and regulations, (2) ensuring that
there is a reasonable basis for any recommendations made by Correspondent to
Customers to the extent required by applicable laws, rules, and regulations, (3)
assessing the appropriateness of the frequency of trading in Accounts to the
extent required by applicable laws, rules, and regulations, (4) providing all
required documents and other disclosures to Customers pertaining to functions or
responsibilities under this Agreement (with the exception of the notice to
customers provided by NFS pursuant to Section XVII of this Agreement), including
but not limited to the Options Clearing Corporation disclosure document, the
Premiere Select IRA Custodial Agreement and Disclosure Statement and/or Premiere
Select Roth IRA Custodial Agreement and Disclosure Statement (where required),
and (5) complying with

25

--------------------------------------------------------------------------------




 

 

 

the applicable sales practice, disclosure and other requirements of Section
15(g) of the Exchange Act and the rules thereunder.

 

 

 

In addition to the terms herein, Correspondent shall be responsible for ensuring
that mutual fund transactions initiated by the Correspondent shall comply with
Applicable Laws and Regulations, the terms of any applicable prospectus or other
governing documents, and the policy and procedures of NFS and the mutual fund or
its service providers, including but not limited to matters relating to break
point price eligibility, market timing, excessive or disruptive trading and
trade cut-off times and related transaction pricing.

 

 

 

Correspondent shall diligently supervise the activities of its officers,
employees and representatives with respect to such Accounts. Correspondent shall
be responsible for: (1) selecting, investigating, training, and supervising all
personnel of the Correspondent who open, approve, or authorize Accounts and
transactions in the Accounts, (2) establishing written procedures for reviewing
activity in Accounts and ongoing review of all transactions in Accounts, and
maintaining compliance and supervisory personnel adequate to implement such
procedures, and (3) ensuring that each instruction given to NFS with respect to
any Customer or Account including but not limited to the acquisition,
disposition or transfer of funds or securities shall be properly authorized by
such Customer or Account. NFS reserves the right to reject any instruction
unless such instruction is accompanied by such documentation as NFS reasonably
deems appropriate.

 

 

 

NFS shall diligently supervise the activities of its officers, employees and
representatives with respect to the functions and responsibilities allocated to
NFS under this Agreement. NFS shall maintain written supervisory procedures with
respect to the functions and responsibilities allocated to NFS under this
Agreement to the extent required by applicable law, rule or regulation.

 

 

 

F. Exception Reports. To the extent required by applicable regulation, NFS shall
furnish to Correspondent at the execution of this Agreement and annually
thereafter a list of exception reports offered by NFS to Correspondent as
contemplated by NYSE Rule 382 and NASD Conduct Rule 3230, as amended and
effective as of July 19, 1999 and thereafter from time to time. Correspondent
shall promptly notify NFS in writing of those specific reports it elects to
receive. NFS shall preserve copies or provide the report format and data
elements of the exception reports requested by and/or supplied to Correspondent.
Such records will be preserved in accordance with NYSE Rule 440. Annually,
within 30 days of July 1 of each calendar year, NFS shall give written notice to
Correspondent’s CEO and CCO of the list of reports offered to Correspondent and
specify those reports actually chosen by or supplied to Correspondent with a
copy to Correspondent’s Designated Examining Authority.

 

 

 

G. Accounts of Employees of Member Organizations, Self-Regulatory Organizations
and Financial Institutions. Correspondent shall not knowingly accept after
reasonable due diligence an Account for any person who is an employee or
associated person of a NYSE or FINRA member firm, or who is otherwise subject to
NYSE Rule 407, or NASD Conduct Rule 3050, or any successor FINRA rule, until
Correspondent has complied with

26

--------------------------------------------------------------------------------




 

 

 

the provisions of such Rules and, if applicable, provided evidence of employer
approval as required by such Rules.

 

 

V.

EXTENSION OF CREDIT

 

 

 

Responsibility for compliance with all applicable rules, regulations and
requirements affecting the extension of credit including but not limited to
Regulation T of the Federal Reserve Board, or any rule or regulation of the SEC,
any exchange or self regulatory organization and the house rules of NFS shall be
allocated between NFS and Correspondent as set forth in this Section V.

 

 

 

A. Cash Accounts. All transactions for a Customer will be deemed to be cash
transactions, and payment for those transactions will be required in the manner
applicable to cash transactions, unless Correspondent has established a margin
account for a Customer subject to NFS acceptance. Correspondent shall establish
and maintain cash accounts in compliance with applicable regulations.

 

 

 

B. Margin Agreements. Upon approval by Correspondent, Correspondent may
establish a margin account for a Customer subject to NFS acceptance.
Correspondent will furnish NFS with an NFS margin agreement and consent to loan
and hypothecation of securities, executed by the Customer, on the form furnished
to Correspondent by NFS. Such margin agreement shall include a disclosure of
credit terms to be retained by the Customer in accordance with Rule 10b-16 under
the Exchange Act. NFS will compute and charge margin interest to each Account as
set forth therein and as otherwise agreed between NFS and Correspondent.
Correspondent may customize the rate or method of computing margin interest in
any Account, but shall be responsible for providing to such Account the
disclosure of credit terms as required under Rule 10b-16 or any similar rule. In
no event shall Correspondent place orders to be executed on margin for any
Account unless Correspondent has reasonable grounds to believe the Correspondent
will furnish to NFS an executed margin agreement for such Account. If such an
order is placed and executed, NFS may cancel the transaction and rebook it as a
cash transaction and all transaction costs and losses associated with such
cancellation and re-booking shall be for the account of the Correspondent.

 

 

 

C. Margin and Margin Maintenance. Correspondent is responsible for the
collection of initial margin and all amounts necessarily to meet subsequent
maintenance calls in each Customer and Correspondent Account to ensure
compliance with Regulation T, the rules of any self-regulatory organization or
exchange and the house rules of NFS. Subject to prevailing market conditions,
NFS will produce, maintain and provide to Correspondent sufficient information
to allow Correspondent to determine which of its Accounts are undermargined for
purposes of Correspondent’s compliance with Regulation T, any self-regulatory
organization or exchange and NFS’ house rules. NFS will promptly notify
Correspondent of all margin and maintenance calls relating to Accounts and
Correspondent shall notify Accounts of such calls and shall be responsible for
ensuring that margin requirements are met. NFS reserves the right to send notice
of a margin requirement directly to an Account and will promptly provide a copy
of the notice to Correspondent. If any Account fails to comply with any margin
requirement, NFS will

27

--------------------------------------------------------------------------------




 

 

 

notify Correspondent and, if Correspondent does not promptly sell out (or buy
in, as appropriate) such Account so as to bring the Account into compliance with
applicable margin or maintenance requirements, NFS will do so on Correspondent’s
behalf. In the event that required margin is not provided within the time
specified by NFS or securities sold are not delivered as required, NFS may take
such action as NFS deems appropriate, including but not limited to the sale or
purchase of securities for, and at the risk of, the Account. Compliance with a
request by Correspondent to withhold action shall not be deemed a waiver by NFS
of any rights under this Agreement, including but not limited to the right to
close out a contract or position if NFS in its reasonable judgment determines
that changing conditions render such action advisable, with or without prior
notification to the Customer or the Correspondent. Correspondent may request in
good faith that NFS file for an extension of time to comply with Regulation T.
Filing for such extension of time with the NYSE is within the sole discretion of
NFS.

 

 

 

D. Margin Requirements. Initial margin and margin maintenance requirements
applicable to any margin account shall be in accordance with the house rules of
NFS as made available from time to time to Correspondent, rather than in
accordance with any lower requirement of any law, any exchange or any regulatory
agency. In its sole discretion and subject to prevailing market conditions, NFS
may change the margin requirements applicable to any Customer, Account, class of
accounts or security, as described in its house rules, on appropriate notice to
Correspondent unless market conditions prevent advance notice. Upon notice of
such changes from NFS, Correspondent shall be responsible for advising Customers
of any change in requirements that results in a greater/higher requirement and
for collecting any additional margin necessarily to ensure compliance with such
increased requirements.

 

 

 

E. Interest on Margin Accounts and Credit Balances. Net interest income from the
Accounts shall be proprietary to and fully retained by NFS, subject to credit
provided to Correspondent as described in Exhibit A attached hereto. NFS shall
calculate the net interest income on the Accounts promptly after the end of each
month.

 

 

 

F. Miscellaneous Credit Provisions. In addition to the rules and regulations
specifically set forth in this Section, Correspondent is responsible for
compliance with all other applicable rules and regulations pertaining to the
extension of credit including but not limited to Section 11(d) of the Exchange
Act and Regulation B of the Federal Reserve Board.

 

 

VI.

MAINTENANCE OF BOOKS AND RECORDS

 

 

 

Unless otherwise provided herein, NFS will make and preserve records of
transactions, Accounts and other activities conducted by NFS hereunder on a
basis consistent with generally accepted practices in the securities industry
and in accordance with the rules of the SEC and each self regulatory
organization to which NFS is subject. Correspondent shall make and preserve such
records relating to its business as may be required by law or regulation to
which Correspondent is subject. NFS and Correspondent shall each be responsible
for preparing and filing the reports required by the governmental and regulatory
agencies which have jurisdiction over it, and NFS and Correspondent will

28

--------------------------------------------------------------------------------




 

 

 

each provide the other with such information, if any, which is in the control of
one party but is required by the other to prepare any such report.

 

 

VII.

RECEIPT AND DELIVERY OF FUNDS AND SECURITIES

 

 

 

A. Receipt and Delivery in the Ordinary Course of Business. NFS, through
Correspondent, will receive and deliver funds and securities in connection with
transactions for Customer and Correspondent Accounts in accordance with the
Correspondent’s instructions. Correspondent shall be responsible for advising
Customers of their obligations to deliver funds or securities in good form in
connection with each such transaction and shall be liable for any failure of any
Customer to fulfill such obligation. NFS shall be responsible for the
safeguarding of all funds and securities delivered to and accepted by it,
subject to count and verification by NFS. NFS will not be responsible for any
funds or securities delivered by a Customer to Correspondent, its agents or
employees until such funds or securities are physically delivered to NFS’
premises and accepted by NFS or deposited in an account maintained in NFS’ name.

 

 

 

B. Custody Services. Whenever NFS has been instructed to act as custodian of the
securities in any Correspondent or Customer Account, or to hold such securities
in “safekeeping”, NFS may hold the securities in the Customer’s name or may
cause such securities to be registered in the name of NFS or its nominee or in
the names or nominees of any depository used by NFS. NFS will perform the
services customarily associated with acting as custodian for securities in
Correspondent and Customer Accounts, such as: (1) collection and payment of
dividends, (2) transmittal and handling (through Correspondent) of tender
offers, exchange offers and other corporate actions to the extent notice of such
action is actually received by NFS, (3) transmittal of all proxy materials and
other shareholder communication actually received by NFS, and (4) handling of
exercises, redemptions or expirations of rights and warrants.

 

 

 

C. Receipt and Delivery Pursuant to Special Instruction. Upon instruction from
Correspondent or a Customer in a form acceptable to NFS, NFS will make
reasonable efforts to effect transfers of securities, funds or Accounts as may
be requested. In the event the transfer of an Account requires the liquidation
of certain securities within such Account, NFS shall forward the entire request
to Correspondent for appropriate action.

 

 

 

D. Check-Issuing Authority. NFS shall, in its sole discretion, authorize certain
of the Correspondent’s employees to sign checks as agent for NFS for issuance to
Correspondent’s Customers for which NFS is the maker or drawer for amounts
requested by such Customers to be withdrawn from their Accounts in such amounts
and subject to such conditions and limitations as NFS may determine from time to
time. Correspondent shall designate in writing the names of any employees it
wishes to receive the authorization described in this paragraph. Correspondent
shall not issue or sign any check that would cause the Account to fail to comply
with applicable law or regulation or the margin or account equity requirements
of NFS. Correspondent shall record the issuance of any check on the NFS system
on the same day on which such check is issued. Correspondent agrees that it will
not request NFS to authorize someone to sign checks who is not an employee of
Correspondent. Correspondent represents and agrees that at

29

--------------------------------------------------------------------------------




 

 

 

any time NFS grants to Correspondent check-issuing authority under this Section,
Correspondent maintains adequate supervisory procedures which are satisfactory
to NFS with respect to the issuance of such checks or similar instruments and
Correspondent shall enforce such procedures. Correspondent agrees to indemnify
fully NFS from the negligence, fraud, or mistakes of Correspondent or
Correspondent’s employees in connection with any check-issuing authority granted
to them and Correspondent authorizes NFS to charge any Correspondent Account,
including the Settlement Account provided for in Section X or any other assets
of Correspondent held by NFS with the amount of any such losses. Notwithstanding
Section VII.A, NFS will not be responsible for the safeguarding of funds
withdrawn by Correspondent or Correspondent’s employees pursuant to such
check-issuing authority except to the extent required by applicable law or
regulation. NFS may withdraw any check-issuing authority granted hereunder upon
reasonable notice to Correspondent at any time during the time of this
Agreement.

 

 

VIII.

CONFIRMATIONS AND STATEMENTS

 

 

 

A. Confirmations. Unless otherwise agreed, NFS will be responsible for preparing
and transmitting confirmations of transactions on behalf of Correspondent. NFS
agrees that such confirmations shall comply with applicable rules and
regulations, with respect to information within the control of NFS. Such
confirmations shall include Correspondent’s name and address and shall indicate
that Correspondent introduced the Account. NFS shall not review or be
responsible for specific transaction or other information set forth or provided
in writing by Correspondent on any confirmation. Correspondent shall not
generate and/or prepare any statements, billings or confirmations respecting any
brokerage transaction or securities position in any Account which is required to
be sent under applicable regulation except as provided in this Agreement or with
the prior written consent of NFS.

 

 

 

B. Statements. NFS shall prepare and send to Customers monthly or quarterly
statements of Account. Such statements shall comply with applicable law and
regulation with respect to information within the control of NFS and shall
indicate that Correspondent introduced the Account. Certain of the information
on such statements, such as prices and descriptions of securities, is obtained
from third parties. While NFS will include on statements information only from
sources NFS believes to be reliable, NFS cannot guarantee the accuracy of the
information. In the event Correspondent posts, or a Customer instructs NFS to
post, transaction or other information including security valuations to an
Account or to a statement of account, NFS does not undertake to independently
verify such information and shall not be liable for any inaccuracy thereof.

 

 

 

C. Examinations and Notification of Errors.

 

 

 

          1. Correspondent shall examine promptly all monthly statements of
Account, monthly statements of clearing services and other reports provided or
made available to Correspondent by NFS. Correspondent shall notify NFS of any
potential error in any Account of which it becomes aware in connection with (a)
any transaction prior to the settlement date of such transaction, (b)
information appearing on daily reports within seven days of such report, and (c)
information first appearing on such monthly statements

30

--------------------------------------------------------------------------------




 

 

 

 

or reports within thirty days of Correspondent’s receipt of any monthly
statement or report. Any notice of error shall be accompanied by such
documentation as may be necessary to substantiate Correspondent’s claim.
Correspondent shall provide promptly upon NFS’ request any additional
documentation in Correspondent’s possession, custody or control, which NFS
reasonably believes is necessary or desirable to establish and correct any such
error. Correspondent shall not be deemed to have waived its right to make a
claim against NFS pursuant to this Agreement by reason of any delay in
notification or review.

 

 

 

 

          2. Solely as an accommodation to Correspondent, NFS agrees to notify
Correspondent of any error in any Account if NFS becomes aware of such error in
connection with any order, transaction, confirmation, account statement or
otherwise. Such notice may include any manner in which NFS may correct or
propose to correct such error. Nothing in this paragraph shall create an
obligation or responsibility of NFS to review or examine statements or reports
of Accounts for errors except as otherwise required by applicable law, rule or
regulation.

 

 

 

IX.

FEES AND SETTLEMENT FOR SECURITIES TRANSACTIONS

 

 

 

 

A. Commissions and Fees.

 

 

 

 

          1. Correspondent shall provide to NFS its schedule of commissions and
fees (“Fees”) and NFS will charge each Customer the Fees shown on such schedule
or which Correspondent otherwise directs NFS to charge on each transaction or
with respect to an Account. NFS shall not exercise any control or influence over
the Fees, mark-ups, or other charges or expenses imposed by the Correspondent
upon the Accounts. Correspondent’s Fee schedule may be amended from time to time
by written instructions to NFS from Correspondent; provided, however, that NFS
shall be required to implement such changes only to the extent that they are
within the usual capabilities of NFS’ data processing and operations systems as
determined by NFS and only over such reasonable time as NFS may deem necessarily
or desirable to avoid disruption of NFS’ normal operational capabilities.

 

 

 

 

          2. NFS will charge Correspondent for the clearing services, products
and features according to the fee schedule set forth in Exhibit A attached
hereto. Such fees may be changed by mutual written consent. The parties agree to
negotiate in good faith the fees payable by Correspondent for new or additional
products or services or for material enhancements or upgrades to existing
products or services. Expenses incurred by NFS on behalf of Correspondent and
which shall be deducted from any payments due to Correspondent from NFS are set
forth in Exhibit A attached hereto.

 

 

 

 

B.

Settlements. NFS will collect commissions from Customers on behalf of
Correspondent and through Correspondent. NFS may make payments to Correspondent
against such commissions in advance of the monthly settlement contemplated by
this Section IX.2, the amount of such payments to be determined in NFS’ sole
discretion based upon NFS’ experience with Correspondent’s clearance activity.
On the fifteenth day of each month (or the first business day

31

--------------------------------------------------------------------------------




 

 

 

 

 

thereafter if the fifteenth day is not a business day), NFS shall credit
Correspondent’s Settlement Account (as defined in Section X.C) with commissions
and other amounts earned by Correspondent up to the twelfth day of that month.
To the best of its abilities, NFS shall credit Correspondent’s Settlement
Account for the commissions and other amounts earned by Correspondent during the
remainder of each month, net of all amounts due to NFS from Correspondent
(including, without being limited to, expenses due NFS hereunder, Customers
unsecured debit items, however arising), no later than the tenth business day
after the last Friday in each month or, if NFS has not been able to credit
Correspondent’s Account by that date, as promptly as possible thereafter. If the
amount due to NFS in any month exceeds the amount available in Correspondent’s
Settlement Account as shown on the statement for such Settlement Account,
Correspondent shall, in accordance with the provisions of Section X.C,
immediately deposit with NFS additional cash so that the Settlement Account will
always have a zero or credit balance. If Correspondent fails to make such
additional deposit, NFS shall have the right to charge any other Account
maintained by NFS for Correspondent or any other assets of Correspondent held by
NFS (including the deposit required pursuant to Section X.B and positions and
balances in Correspondent Accounts) for the net amount due NFS. If NFS elects
not to charge such other Accounts or assets, or such assets are insufficient to
discharge the net amount due to NFS, any amount due to NFS shall be paid to NFS
by Correspondent immediately upon demand by NFS. If NFS does not receive such
payment, NFS may charge Correspondent interest at the broker’s call rate on such
amount until paid. Any failure by NFS to charge the Settlement Account or any
other Account or assets of Correspondent held by NFS shall not act as a waiver
of NFS’ right to demand payment of, or to charge Correspondent’s Accounts for,
the full amount due at any time. With respect to any Customer or Correspondent
Account in which there exists an unsecured debit or other unsatisfied financial
obligation at the time of the commission payment, NFS reserves the right to
reserve an amount equal to that which is outstanding in those Accounts and
deduct that amount from the payment to be made to Correspondent for that month,
unless the debit is the result of NFS’ error, negligence or willful misconduct,
and the deduction will be reflected on Correspondent’s Clearing Statement.
Correspondent will receive a credit for those Accounts in which the unsecured
short position or unsecured debit is eliminated.

 

 

 

 

Correspondent shall properly account for any debit, deficiency or other
financial obligation in the computation of net capital or preparation of
financial reports in accordance with Rules 15c3-l and 15c3-3 under the Exchange
Act.

 

 

 

 

C. Disputed Amounts. If a dispute arises between the parties over an amount due
to be paid or credited to the other under this Agreement, including without
limitation any amount charged by NFS to the Settlement Account or any other
Account or asset of Correspondent held by NFS, the parties agree to escalate the
dispute to their respective senior management to seek in good faith to resolve
the dispute.

32

--------------------------------------------------------------------------------




 

 

X.

NET CAPITAL, DEPOSIT AND SETTLEMENT ACCOUNT

 

 

 

A. Correspondent Net Capital. Correspondent shall maintain net capital in an
amount which is the greater of Correspondent’s net capital requirement as
calculated in accordance with Rule 15c3-l under the Exchange Act, and an amount
set forth in Exhibit B, as such Exhibit may be amended by NFS, using its
Reasonable Business Judgment, from time to time upon notice to Correspondent
from NFS. NFS reserves the right to review the nature and volume of
Correspondent’s business or the nature of the securities involved in
Correspondent’s transactions (“Business Mix”) and exercising its Reasonable
Business Judgment to require that Correspondent increase its net capital in
accordance with this section. Any failure by Correspondent to either maintain
net capital as requested by NFS or modify its Business Mix in a manner which
NFS, using its Reasonable Business Judgment, deems appropriate to reduce
Correspondent’s net capital requirement hereunder shall be deemed a material
breach of this Agreement and cause for termination in accordance with Section
XIV.2.B.

 

 

 

B. Deposit. Correspondent has deposited and shall maintain a deposit of cash
with NFS under the following terms and conditions. Correspondent shall maintain,
for deposit in an account maintained by NFS, an amount set forth on Exhibit B as
amended from time to time in accordance with this section. NFS reserves the
right to review Correspondent’s Business Mix and exercising its Reasonable
Business Judgment to require that the Correspondent increase its escrow deposit
in accordance with this section. Any failure by NFS to demand compliance with
the requirement that Correspondent deposit an additional cash deposit shall not
act as a waiver of NFS’ right to demand compliance with such requirement at any
time. Correspondent understands that if it fails to comply with a request by NFS
for an additional cash deposit, NFS reserves the right, using its Reasonable
Business Judgment, to accept only liquidating transactions for Accounts of
Customers and Correspondent and Correspondent will give notice of such fact to
Customers. If such notice is not given by Correspondent to Customers,
Correspondent agrees that NFS may give such notice to Customers. NFS agrees to
pay Correspondent interest on the cash deposit. The rate paid will be the
average overnight repurchase agreement rate for the applicable period.
Correspondent agrees that if this Agreement is terminated for any reason, NFS
may deduct from such cash deposit any amounts Correspondent owes NFS because of
failure to meet any of Correspondent’s obligation under this Agreement. Such
deposit does not represent an ownership interest in NFS.

 

 

 

C. Settlement Account. In connection with the clearing services performed by NFS
hereunder, NFS will establish on NFS’ books a ledger account designated as a
settlement account (the “Settlement Account”) through which NFS will record the
amounts payable to Correspondent or due to NFS from Correspondent pursuant to
this Agreement. In the event that Correspondent fails to meet any of
Correspondent’s obligations under this Agreement, Correspondent authorizes NFS
to charge the Settlement Account in the amount owed to NFS under this Agreement
and Correspondent agrees that Correspondent will immediately deposit with NFS
additional cash so that the Settlement Account will at all times have a credit
or zero balance. Any failure by Correspondent to object to such

33

--------------------------------------------------------------------------------




 

 

 

 

 

charge shall not act as a waiver of Correspondent’s right to contest the charge
at another time.

 

 

 

 

 

D. NFS shall maintain net capital at a level of 250% of NFS’ SEC net capital
requirement. NFS reserves the right to modify such amount in the event of a
material change in SEC net capital rules or regulations or NFS’ SEC net capital
requirement.

 

 

 

 

XI.

PROPRIETARY ACCOUNTS OF INTRODUCING BROKER-DEALER (“PAIB”)

 

 

 

 

 

A.

Correspondent may elect to rely on an existing SEC No-Action Letter dated
November 3, 1998 (“No-Action Letter”), and any subsequent amendments thereto,
that permits introducing broker-dealers to use its PAIB assets as allowable
assets for purposes of SEC’s net capital rule (SEC Rule 15c3-l) and customer
protection rule (SEC Rule 15c3-3), subject to the terms and conditions contained
in this Section.

 

 

 

 

 

B.

Correspondent requests that NFS establish a separate reserve account for PAIB
assets in accordance with SEC Rule 15c3-3 and perform the PAIB calculation in
accordance with the provisions, procedures, and interpretations set forth in the
SEC No-Action Letter and any subsequent amendments thereto. In consideration
thereof, Correspondent represents, warrants and agrees that:

 

 

 

 

 

 

1)

Correspondent will be responsible for the accuracy and completeness of
information provided to NFS regarding its proprietary accounts;

 

 

 

 

 

 

2)

Correspondent will be responsible to determine that its proprietary accounts are
properly coded for purposes of segregating accounts and performing the PAIB
calculation, which will require Correspondent to monitor and check that each
PAIB account has the proper regulatory code;

 

 

 

 

 

 

3)

Correspondent understands that if any account is not properly coded, NFS will be
unable to segregate the account and perform a calculation and, as a result, the
assets in any such account will not be considered as allowable assets for
purposes of the Correspondent’s net capital calculation under SEC Rule 15c3-l;
and

 

 

 

 

 

 

4)

Correspondent is responsible for notifying its Designated Examining Authority in
writing of the existence of this Section within two business days after
consummation of this Agreement.

 

 

 

 

 

C.

In exchange for the above, NFS will establish a Special Reserve Account for the
Exclusive Benefit of Customers – PAIB with a bank in conformity with the
standards of paragraph (f) of Rule 15c3-3 (“PAIB Reserve Account”). Cash and/or
qualified securities as defined in the customer reserve formula shall be
maintained in the PAIB Reserve Account in an amount equal to the PAIB reserve
requirement. NFS will also establish and maintain procedures by which it will
perform PAIB reserve calculations, and will undertake to perform these
calculations in accordance with the provisions, procedures, and interpretations
set forth in the SEC No-Action Letter and amendments thereto, and SEC Rule
15c3-3, for the specified time periods. NFS represents that the PAIB reserve

34

--------------------------------------------------------------------------------




 

 

 

 

 

computation will include all properly coded proprietary accounts of the
Correspondent. NFS further represents that all PAIB assets will be kept separate
and distinct from customer assets under the customer reserve formula in SEC Rule
15c3-3.

 

 

 

XII.

INDEMNIFICATION

 

 

 

 

A. Indemnity. Correspondent shall indemnify and hold harmless NFS and each
person who controls NFS within the meaning of the Exchange Act from and against
any and all claims, damages, losses, judgments, costs and expenses (including
reasonable attorney’s fees) (“Losses”) that NFS may suffer or incur as a result
of the material failure of Correspondent to perform its obligations under this
Agreement (including but not limited to its obligations under Section V of this
Agreement) or the negligence or willful misconduct of Correspondent. Without
limiting the generality of the foregoing, Correspondent shall indemnify and hold
NFS harmless with respect to Losses, except to the extent that such Losses are
the result of NFS’ negligence or willful misconduct, related to (1) failure by
Correspondent or any Customer to promptly settle a transaction or to maintain
adequate margin required under this Agreement; (2) the material breach by
Correspondent of any obligation existing between Correspondent and a Customer of
Correspondent that is related to the subject of this Agreement; (3)
Correspondent’s material failure to comply with any law, rule or regulation of
the United States, a state or territory thereof, the SEC, the Federal Reserve
Board, the NYSE or other authority, applicable to any transaction, Customer or
Account contemplated by this Agreement; (4) the material failure of any Customer
to satisfy his or her obligation with respect to such Customer’s Account; (5)
breach by Correspondent of any of its material representations or warranties
made herein; (6) any action by Correspondent or its employees in the receipt by
Correspondent of an order or cancellation of an order from an Account and its
transmission to an order delivery or execution system used by Correspondent or
Correspondent Customers; (7) third party claims related to Customer’s Accounts
that arise from or relate to suspension of trading or bankruptcy or insolvency
of any company, securities of which are held in Customer’s Accounts; (8) any
failure by Correspondent or any Customer or Account to comply with the terms of
its margin agreement with NFS and its consent to loan and hypothecation of
securities; (9) NFS’ re-booking of margin transactions as cash transactions
pursuant to Section V.B; (10) NFS or Correspondent’s execution of a transaction
for the account of a Customer pursuant to Section IV.D; or (11) the failure of
Correspondent or any Customer to timely deposit good funds, deliver securities,
settle any transaction or otherwise comply with Regulation T including violation
of Regulation T restrictions on an Account or the margin rules of any
self-regulatory organization, exchange or NFS.

 

 

 

 

NFS shall indemnify and hold harmless Correspondent and each person who controls
Correspondent within the meaning of the Exchange Act from and against any and
all Losses that Correspondent may suffer or incur as a result of the material
failure of NFS to perform its obligations under this Agreement or the
negligence, or willful misconduct of NFS. Without limiting the generality of the
foregoing, NFS shall indemnify and hold Correspondent harmless with respect to
Losses, except to the extent that such Losses are the result of Correspondent’s
negligence or willful misconduct, related to: (1) the loss of

35

--------------------------------------------------------------------------------




 

 

 

securities or cash after actual receipt by NFS from Correspondent or prior to
the delivery of securities to Correspondent from NFS by a courier selected by
NFS; (2) failure by NFS to remain a member in good standing of the exchanges
necessary to provide the services contemplated hereunder or the failure to
remain a duly licensed broker/dealer in good standing under applicable law; (3)
any material violation of applicable law, rule, or regulation in the performance
of its duties and obligations under this Agreement; or (4) breach by NFS of any
of its material representations or warranties made herein.

 

 

 

Promptly after receipt by a party entitled to indemnification under this Section
(an “Indemnified Party”) of notice of the commencement of an investigation,
action, claim or proceeding, such Indemnified Party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section, notify
the indemnifying party of the commencement thereof, but the omission so to
notify the indemnifying party will not relieve it from any liability which it
may have to the Indemnified Party under this Section. In case any such action is
brought against any Indemnified Party, and it notified the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party. After notice from the
indemnifying party of its intention to assume the defense of an action or the
actual assumption of the defense, the Indemnified Party shall bear the expenses
of any additional counsel obtained by the Indemnified Party, and the
indemnifying party shall not be liable to such Indemnified Party under this
Section for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation. The Indemnified Party may not settle any action without
the written consent of the indemnifying party. The indemnifying party may not
settle any action without the written consent of the Indemnified Party unless
such settlement completely and finally releases the Indemnified Party from any
and all liability and imposes no further liability or obligation on the
Indemnified Party. In either event, consent shall not be unreasonably withheld.

 

 

 

B. Security Interest: Authorization to Charge. Correspondent agrees that each
Correspondent Account and other property of Correspondent maintained by NFS
shall be subject to a lien and security interest in favor of NFS for the
discharge of Correspondent’s obligations to NFS under this Agreement. For
purposes of this Agreement, the defined term “Correspondent Accounts” does not
include any Customer Accounts or Customer property. Correspondent authorizes NFS
to charge any Correspondent Account maintained by NFS and any other assets of
Correspondent held by NFS with all amounts owing to NFS including, but not
limited to: (1) any reasonable cost or expense directly resulting from failures
to deliver or failures to receive; (2) any losses directly resulting from
unsecured debit balances in any Customer or Correspondent Account; (3) aged bank
reconciliation items; and (4) any amounts to which NFS is otherwise entitled
pursuant to the provisions of Section IX, X, or XII. Such charge may be made
against any Correspondent Account or assets at any time and in such amount as
NFS deems appropriate in its sole discretion. No delay in charging any
Correspondent Account or asset shall operate as a waiver of NFS’ right to do so
at any future time as and when NFS deems appropriate. Correspondent may, at its
option, satisfy its obligation to NFS under this Section by depositing promptly
with NFS in a reserve or other

36

--------------------------------------------------------------------------------



appropriate account an amount sufficient to cover the loss or unsecured
indebtedness held in the Customer or Correspondent Account.

 

 

XIII.

UNDERTAKINGS

 

 

 

A. Other Clearing Services. During the term of this Agreement, Correspondent
will not obtain the services contemplated hereunder through a broker other than
NFS without prior written consent of NFS. Notwithstanding the foregoing, NFS
hereby agrees that (1) if Correspondent requests NFS to provide such services
for certain financial products or to certain Customers and NFS, in its sole
discretion, using its reasonable business judgment, determines that it is
unwilling or unable to provide such services for such products or to such
Customers and so notifies Correspondent, Correspondent may either self-clear or
engage a third party to provide the clearing and/or custody services for such
products or to such Customers only; or (2) if Correspondent acquires control of
another broker-dealer or substantially all of another broker-dealer’s customer
accounts, Correspondent may continue to use for up to one year the clearing
arrangements then in effect for such broker-dealer or such broker-dealer’s
accounts only.

 

 

 

B. Suspension or Restriction. In the event that either party or any of its
principal executive officers shall become subject to suspension or material
restriction by FINRA or any other regulatory body having jurisdiction over the
party and such party’s securities business, such party will notify the other
party immediately and such party authorizes the other party to take such steps
as may be reasonably necessary for the other party to maintain compliance with
the rules and regulations to which it is subject. The parties further authorize
the other party, in such event, to comply with directives or demands made upon
it by any such exchange or regulatory body.

 

 

 

C.1. Tradenames of NFS. Correspondent acknowledges that the name and logos of
“Fidelity Investments®”, “National Financial Services LLC”, and their affiliates
(“Names”) are proprietary trademarks and tradenames and are of significant value
and importance. Correspondent will not undertake any written or oral sales,
advertising, 18 marketing, promotional or solicitational activities which
identify, make reference to or otherwise use these Names, or suggest either
orally or in writing that Correspondent is an agent of, affiliated with or in
any way part of the Fidelity Investments® organization, except as follows or as
otherwise approved in writing by NFS:


 

 

 

 

 

 

 

(a)

Correspondent may indicate that “Accounts are carried by National Financial
Services LLC, Member NYSE/SIPC, a Fidelity Investments® company.” Any use of the
Fidelity Investments® name must be identified as a registered trademark.

 

 

 

(b)

In addition to any disclosure required by other rules, in describing the SIPC
and excess SIPC coverage on NFS accounts, the following language must be used:

 

 

 

 

 

“Securities in accounts carried by National Financial Services LLC (“NFS”), a
Fidelity Investments company, are protected in

37

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

accordance with the Securities Investor Protection Corporation (“SIPC”) in an
amount up to $500,000 (including up to $100,000 for cash awaiting reinvestment).
NFS also has arranged for coverage above these limits Neither coverage protects
against a decline in the market value of securities, nor does either coverage
extend to certain securities that are considered ineligible for coverage. For
more details on SIPC, or to request a SIPC brochure, visit www.sipc.org or call
1-202-371-8300.”

 

 

 

 

 

 

 

(c)

Correspondent may indicate that Fidelity mutual funds are available through
Correspondent, and must if a specific fund is named use the full and correct
name of each mutual fund.

 

 

 

 

 

 

(d)

No reference to the Fidelity companies or Fidelity mutual funds may be made in
such a way as to mislead public customers.

 

 

 

 

 

C.2. Tradenames of Correspondent. NFS acknowledges that the names and logos of
Correspondent, including without limitation, SiebertNet, Siebert Brokerage
Express, Siebert Capital Markets, WFN – Woman’s Financial Network, Siebert
Bradford Shank, Muriel Siebert & Co., Inc., Siebert Financial Corp., Muriel
Siebert’s Personal Financial Program, and Siebert International PLC, and all
derivations thereof, are proprietary trademarks and tradenames and are of
significant value and importance. NFS will not undertake any written or oral
sales, advertising, marketing, promotional or solicitational activities which
identify, make reference to or otherwise use these names, or suggest either
orally or in writing that NFS is an agent of, affiliated with or in any way part
of the Correspondent, except as approved in writing by Correspondent.

 

 

 

 

 

 

D. Regulation E Compliance. In the event any Account engages in any transactions
in an Account through the use of any electronic funds transfer mechanism or
procedure (“EFT”) and/or uses any access device, including any debit card, which
may be used for initiating an EFT, Correspondent shall be solely liable and
responsible for compliance with the requirements of Regulation E promulgated by
the Board of Governors of the Federal Reserve System, 12 C.F.R. Part 205.1-15,
all interpretations issued thereunder and any rules, regulations, orders, or
advisories promulgated by the FRB regarding Regulation E or similar regulation.

 

 

 

E. Triparty Clearing Relationships. Correspondent shall not introduce to NFS for
clearing purposes any Account, or Transaction introduced to Correspondent by
another broker or dealer (“Triparty Arrangement”) for clearing purposes without
the prior written consent of NFS, which consent shall not be unreasonably
withheld. In the event Correspondent wishes to enter into a Triparty
Arrangement, Correspondent shall notify NFS and execute and require its
correspondent to execute such agreements or other documents as NFS may
reasonably require. Correspondent shall also notify NFS promptly in the event
that a Triparty Arrangement is terminated by Correspondent.

 

 

 

F. Prospectus Delivery. Correspondent will have sole responsibility for
delivering any prospectus, offering circular or like document required pursuant
to the prospectus

38

--------------------------------------------------------------------------------




 

 

 

delivery or like requirements of the Securities Act of 1933, as amended (the
“Securities Act”), rules of the Municipal Securities Rulemaking Board, other
self regulatory organization, or as required by the issuer. Correspondent shall
be solely responsible for compliance with any and all disclosure document
delivery requirements in connection with Accounts that are options accounts.
Correspondent has retained NFS to deliver or cause to be delivered disclosure
documents which Correspondent is otherwise required to deliver at such fees as
NFS and Correspondent shall agree from time to time.

 

 

 

G. Compliance with State Law.

 

 

 

          1. Correspondent. Correspondent shall be solely responsible for
ensuring that each of the activities in which it engages in connection with this
Agreement, including but not limited to, the handling of Customer Accounts, the
offer or sale of securities, and the qualification and registration of
Correspondent or its personnel shall be in material compliance with the
applicable laws and regulations of each state and territory having jurisdiction
over Correspondent or its activities.

 

 

 

          2. NFS. NFS shall be solely responsible for ensuring that each of the
activities in which it engages in connection with this Agreement, including but
not limited to, the execution, clearance and settlement of trades, the
safekeeping of funds and securities, the extension of credit to Customer
Accounts, and the qualification and registration of NFS and its personnel shall
be in material compliance with the applicable laws and regulations of each state
and territory having jurisdiction over NFS or its activities.

 

 

 

H. Electronic Transmission of Orders. Correspondent acknowledges that all NYSE
member firms must establish and maintain procedures designed to monitor and
supervise the electronic transmission of orders. Correspondent further
acknowledges that it must either (1) acknowledge to NFS that the procedures set
forth on Exhibit C, (as such Exhibit may be amended from time to time by NFS),
have been adopted and implemented by Correspondent; or (2) develop and implement
its own procedures for the proper supervision of orders placed with the NYSE by
electronic transmission, and provide to NFS a copy of such procedures.
Correspondent has indicated its election in Exhibit C and shall notify NFS in
writing in the event the election should change. The procedures set forth in
Exhibit C are intended to cover the limited aspect of supervision relating to
electronic transmission of orders and do not in any way alter Correspondent’s
obligations as otherwise set forth by law or in this Agreement.

 

 

 

I. Delivery and Resale of Control and Restricted Securities. Correspondent shall
be responsible for compliance with all laws, rules, and regulations regarding
the resale, transfer, delivery or negotiation of securities under the Securities
Act of 1933 (“Securities Act”), including but not limited to Rules 144, 145, 701
and Rule 144A thereunder on behalf of any Customer or Correspondent Account.
Correspondent shall notify NFS whether any Customer or Account is a “control
person” within the meaning of the Securities Act with respect to any securities
custodied at NFS from time to time.

39

--------------------------------------------------------------------------------




 

 

 

Correspondent shall comply with such reasonable policies, procedures and
documentation requirements with respect to “control” and “restricted” securities
(as such terms are contemplated under the Securities Act) as NFS may provide to
Correspondent from time to time, including but not limited to the marginability
of such securities.

 

 

 

To the extent that Correspondent requests NFS to perform services on behalf of
Correspondent under this Section XIII.I, NFS shall comply with applicable laws,
rules, and regulations regarding the resale, transfer, delivery or negotiation
of securities under the Securities Act, including but not limited to Rules 144,
145, and 701.

 

 

 

J. Order Handling.

 

 

 

          1. Order Routing. In the event that Correspondent uses or directs NFS
to use NFS’ order routing network to direct orders to a particular broker,
dealer or market center through NFS’ order routing network, Correspondent hereby
agrees to assume all regulatory and any fiduciary responsibilities associated
with such order routing request(s), including but not limited to customer
disclosure and best execution. Correspondent hereby agrees to indemnify and hold
NFS harmless with respect to all losses, damages, or other financial obligations
suffered or alleged to have been suffered or incurred by a Customer arising out
of or related to any orders directed by Correspondent to such broker, dealer, or
market center, unless such loss is caused by NFS’ negligence or willful
misconduct. Correspondent represents that it shall comply at all times with
applicable regulations regarding order routing, disclosure and inducements for
order flow including Rules 11Ac1-3 and 10b-10 under the Exchange Act as in
effect from time to time.

 

 

 

          2. Executions with Other Counterparties. With respect to orders
executed by Correspondent directly with or through designated counterparties,
and not through NFS, in the event that the counterparty with whom Correspondent
dealt fails to satisfy its obligation with respect to any such transaction,
Correspondent assumes the risk of such failure by the counterparty and shall
reimburse NFS for any loss which NFS may sustain, except that Correspondent
shall not be responsible for such loss to the extent such loss is due to NFS’
negligence or willful misconduct.

 

 

 

          3. Best Execution. NFS shall provide “best execution” for all trades
that it executes for Correspondent or Correspondent’s Customers in accordance
with all applicable rules, laws, and regulations. Additionally, upon reasonable
request from Correspondent, and subject to execution of such agreements as may
be reasonably required by NFS, NFS shall provide reasonable data regarding
execution of Correspondent and Correspondent Customer trades to third party
vendors Transaction Auditing Group and/or Thompson Transaction Analytics, as
designated by Correspondent, to assist Correspondent in assessing the execution
quality provided by NFS for Correspondent and Correspondent Customer trades. NFS
reserves the right to modify such third party vendors.

 

 

 

K. Market Making and Underwriting Activity. Correspondent shall not engage in
market making without prior written notice to NFS. NFS hereby acknowledges that

40

--------------------------------------------------------------------------------




 

 

 

Correspondent participates in the distribution of securities. In no event shall
NFS be deemed to be giving or have given an opinion of the quality, investment
potential or creditworthiness of the issuer or the security. Correspondent shall
be responsible for compliance with applicable laws, rules and regulations with
respect to such activity. Correspondent shall also comply with NFS’ policies and
procedures provided to Correspondent as modified from time to time. Due to the
nature of the activity contemplated hereunder, NFS reserves the right, utilizing
its Reasonable Business Judgment, to increase the net capital and escrow
requirements as set forth in Exhibit B pursuant to Section X.l and X.2 of this
Agreement.

 

 

 

L. Special Products or Services. Correspondent may elect to offer to its
Customers or engage in certain products or services with prior written notice to
NFS as set forth in Exhibit B. Correspondent has notified NFS of such intention
and has executed the appropriate corresponding Schedules.

 

 

XIV.

TERMINATION OF AGREEMENT, TRANSFER OF ACCOUNTS.

 

 

 

A. Effectiveness. This Agreement shall remain in full force and effect for an
initial term of three years (“Initial Term”) from the date hereof subject to
approval by FINRA. Either party may terminate this Agreement at the end of such
three-year period by giving 180 days prior written notification of termination.
In such event, this Agreement shall terminate at the end of such initial
three-year period.

 

 

 

In the event no written notification is given as set forth above, this Agreement
shall be deemed to have been renewed, subject to termination by either party at
any time by giving 180 days prior written notification of termination, and such
termination shall be effective as of the end of such 180-day period.

 

 

 

B. 1. Termination by NFS. NFS may terminate this Agreement at any time on thirty
(30) days’ prior written notice to Correspondent in the event that
Correspondent:


 

 

 

 

 

 

(a)

materially fails to comply with the terms of this Agreement and upon prior
written notification by NFS fails to remedy such noncompliance within thirty
(30) days from such notification; or

 

 

 

 

 

 

(b)

is enjoined, prohibited or suspended as a result of an administrative or
judicial proceeding for a period of more than thirty (30) days from engaging in
securities business activities constituting all or a material portion of
Correspondent’s securities business, which injunction, prohibition or suspension
makes materially impracticable the disclosed clearing relationship established
in this Agreement; or

 

 

 

 

 

 

(c)

fails to comply with the net capital requirement pursuant to Section X.A and
upon prior notification by NFS fails to correct such deficiency within thirty
(30) days from such notification; or

41

--------------------------------------------------------------------------------




 

 

 

 

 

 

(d)

conducts or participates in any activity, transaction, or conduct which, in NFS’
reasonable business judgment, may present a material adverse impact or
reflection upon NFS’ reputation.

 

 

 

 

 

            2. Termination by Correspondent. Correspondent may terminate-this
Agreement at anytime upon thirty (30) days’ prior written notice to NFS in the
event that NFS:

 

 

 

 

 

 

(a)

materially fails to comply with the terms of this Agreement and upon prior
written notification by Correspondent fails to remedy such noncompliance within
thirty (30) days from such notification; or

 

 

 

 

 

 

(b)

is enjoined, prohibited or suspended as a result of an administrative or
judicial proceeding for a period of more than thirty (30) days from engaging in
securities business activities constituting all or a material portion of NFS’
securities business, which injunction, prohibition or suspension makes
materially impracticable the disclosed clearing relationship established in this
Agreement; or

 

 

 

 

 

 

(c)

fails to comply with the net capital requirement pursuant to Section X.D and
upon prior notification by Correspondent fails to correct such deficiency within
thirty (30) days from such notification.

 

 

 

 

 

C. Automatic Termination. This Agreement shall terminate immediately in the
event that either party:

 

 

 

 

 

            1. is no longer registered as a broker-dealer with the SEC; or

 

 

 

 

 

            2. for a period of more than thirty (30) days is suspended or has
material restrictions placed on its business by FINRA or any national securities
exchange of which it is a member for failure to comply with the rules and
regulations thereof; or

 

 

 

 

 

            3. ceases to conduct its business.

 

 

 

 

 

D. Conversion of Accounts. In the event that this Agreement is terminated for
any reason, it shall be Correspondent’s responsibility to arrange for the
conversion of Correspondent and Customer Accounts to another clearing broker.
The parties agree to work in good faith during such a conversion. Correspondent
will give NFS notice (the “Conversion Notice”) of (1) the name of the broker
which will assume responsibility for clearing services for Customers and
Correspondent, (2) the date on which such broker will commence providing such
services, (3) Correspondent’s undertaking, in form and substance reasonably
satisfactory to NFS, that Correspondent’s agreement with such broker provides
that such broker will accept on conversion substantially all of Correspondent
and Customer Accounts then maintained by NFS, provided that if such broker is
not accepting all accounts of Correspondent and Customers then maintained by
NFS, Correspondent’s undertaking shall also include arrangements reasonably
satisfactory to NFS with respect to such remaining accounts, and (4) the name of
an individual within the new clearing firm whom NFS can contact to coordinate
the

42

--------------------------------------------------------------------------------




 

 

 

 

 

conversion. The Conversion Notice shall be given within 30 days of
Correspondent’s notice of termination given pursuant to Section XIV.A or
XIV.B.2, or within 30 days of NFS’ notice of termination pursuant to Section
XIV.A or Section XIV.B.1, or within 30 days of the occurrence of an event
specified in Section XIV.C. If Correspondent fails to give the Conversion Notice
to NFS, NFS may give to Customers such notice as NFS reasonably deems
appropriate of the termination of this Agreement and may make such arrangements
as NFS reasonably deems appropriate for transfer or delivery of Customer and
Correspondent Accounts. In the event NFS receives or gives notice of termination
under this Section XIV.A or XIV.B, or this Agreement terminates automatically
pursuant to Section XIV.C, NFS reserves the right to administer each Account in
such manner as NFS deems appropriate in its sole discretion, utilizing
reasonable business judgment, taking into consideration the interests of such
Account, including but not limited to rejecting transactions pursuant to Section
IV.D. Correspondent will pay to NFS reasonable and equitable programming charges
to process the conversion. In addition, Correspondent shall pay any reasonable
and documented costs incurred by NFS as billed by any third party vendors, such
as transfer agents, directly relating to such conversion. In the event that
Correspondent terminates this Agreement prior to the end of the initial term,
other than as permitted under this Agreement, Correspondent shall pay to NFS a
termination fee as described in Exhibit A. In the event that Correspondent is
the subject of the issuance of a protective decree pursuant to the Securities
Investor Protection Act of 1970 (15 USC 78aaa-111), NFS’ claim for payment of a
termination fee under this Agreement shall be subordinate to claims of
Correspondent’s customers that have been approved by the Trustee appointed by
the Securities Investor Protection Corporation pursuant to the issuance of such
protective decree.

 

 

 

 

 

E. Survival. No termination of a party’s services under this Agreement pursuant
to Sections XIV.B or XIV.C shall relieve the other party of its obligations
under this Agreement. Termination of this Agreement shall not affect the rights
or obligations of either party arising prior to the effective date of such
termination. The provisions of Sections XII. (Indemnification) and XV.
(Confidential Nature of Information and Documents) and XII.7. (No Obligation to
Release) shall survive the termination of this Agreement.

 

 

 

 

 

F. No Obligation to Release. NFS shall not be required to release to
Correspondent any securities or cash held by NFS for Correspondent in any
Correspondent Account or the Settlement Account until; (1) any amounts owing to
NFS pursuant to the provisions of this Agreement are determined and
Correspondent’s outstanding obligations hereunder to NFS are paid, including
determination of any disputed amounts; (2) any property of NFS in the possession
of Correspondent is returned to NFS; and (3) arrangements reasonably
satisfactory to NFS have been made by Correspondent with respect to all Accounts
introduced to NFS by Correspondent. NFS agrees to return any amounts owed to
Correspondent within 30 days from the effective termination of this Agreement.

 

 

 

 

XV.

CONFIDENTIAL NATURE OF INFORMATION AND DOCUMENTS

 

 

 

 

 

Each party acknowledges and understands that any and all technical, trade
secret, or business information, including, without limitation, financial
information, business or

43

--------------------------------------------------------------------------------




 

 

 

 

 

marketing strategies or plans, product development or customer information,
which is disclosed to the other or is otherwise obtained by the other, its
affiliates, agent or representatives during the term of this Agreement (the
“Proprietary Information”) is confidential and proprietary, constitutes trade
secrets of the owner, and is of great value and importance to the success of the
owner’s business. Each party agrees to comply with its obligations under the
terms of the Gramm-Leach-Bliley Act of 1999 (15 U.S.C. 6801 et seq.) and other
privacy laws, to the extent applicable, and to cooperate with the other party at
such party’s request in the fulfillment of any such obligations.

 

 

 

 

 

Proprietary information shall not include any information that is: (A) already
known to the other party or its affiliates at the time of the disclosure; (B)
publicly known at the time of the disclosure or becomes publicly known through
no wrongful act or failure of the other party; (C) subsequently disclosed to the
other party or its affiliates on a nonconfidential basis by a third party not
having a confidential relationship with the owner and which rightfully acquired
such information; (D) communicated to a third party by the other party with the
express written consent of the owner; or (E) legally compelled to be disclosed
pursuant to a subpoena, summons, order or other judicial or governmental
process, provided the disclosing party provides prompt notice of any such
subpoena, order, etc. to the other party so that such party will have the
opportunity to obtain a protective order.

 

 

 

 

 

Each party agrees to use its best efforts (the same being not less than that
employed to protect his own proprietary information) to safeguard the
Proprietary Information, to use the Proprietary Information only for purposes of
this Agreement, and to prevent the unauthorized, negligent or inadvertent use or
disclosure thereof. Neither party shall, without the prior written approval of
any officer of the other, directly or indirectly, disclose the Proprietary
Information to any person or business entity except for a limited number of
employees, attorneys, accountants and other advisors of the other on a
need-to-know basis or as may be required by law or regulation. Each party shall
promptly notify the other in writing of any unauthorized, negligent or
inadvertent use or disclosure of Proprietary Information of which it becomes
aware. Each party shall be liable under this Agreement to the other for any use
or disclosure in violation of the Agreement by its employees, attorneys,
accountants, or other advisors or agents. For point of clarity, Customer order,
transaction, and other Customer information shall constitute Proprietary
Information for purposes of this Section XV.

 

 

 

 

 

This Section XV shall continue in full force and effect notwithstanding the
termination of this Agreement.

 

 

 

 

XVI.

SECTION DELETED INTENTIONALLY

 

 

 

 

XVII.

NOTICE TO CUSTOMERS

 

 

 

 

 

NFS shall provide, or cause to be provided to every Customer promptly upon the
opening of a Customer Account, notice of the existence of this Agreement and
general terms of this Agreement clearly indicating the allocation of
responsibility contained herein, which notice shall comply with New York Stock
Exchange Rule 382 and NASD Conduct Rule

44

--------------------------------------------------------------------------------




 

 

 

 

 

3230 or any successor rules of FINRA. NFS shall provide Correspondent a copy of
the current version of such notice upon Correspondent’s request.

 

 

 

 

XVIII.

CUSTOMER COMPLAINT PROCEDURES

 

 

 

 

 

A. Complaints Directed to Correspondent. Correspondent will be responsible for
the prompt handling of all Customer complaints directed to Correspondent. If any
such complaint is based upon an alleged act or failure to act by NFS,
Correspondent will notify NFS promptly of such complaint and the basis therefore
and will consult with NFS and the parties will cooperate in determining the
validity of such complaint and the appropriate action to be taken. Correspondent
will forward a copy of such correspondence to NFS.

 

 

 

 

 

B. Complaints Directed to NFS. NFS will be responsible for handling all Customer
complaints directed to NFS. If any such complaint is based upon an alleged act
or failure to act by Correspondent or a responsibility allocated to
Correspondent under this Agreement, NFS will so notify the Customer and forward
the complaint to Correspondent with a copy to Correspondent’s Designated
Examining Authority (to the extent required). If the complaint is based upon an
alleged act or failure to act by NFS, NFS will review such complaint with
Correspondent and respond promptly to the Customer with a copy of such
correspondence to Correspondent.

 

 

 

 

 

C. Regulatory Inquiries. Correspondent and NFS will each respond to the
inquiries they receive from regulatory authorities. Each will cooperate with the
other in production of information or documentation as necessary to respond to
such inquiry in a timely and complete manner. Correspondent and NFS will advise
the other of receipt of any regulatory inquiry concerning the other firm to the
extent permitted by such regulatory authority and applicable law, rule, or
regulation.

 

 

 

 

XIX.

TELEPHONE RECORDING

 

 

 

 

 

Correspondent understands and agrees that in order to verify securities
transactions and other information related to this Agreement, NFS may
tape-record telephone conversations with its employees. Correspondent also
understands that such recordings may take place without an audible electronic
“beep”, tone or vocal announcement to indicate that the line may be recorded.
Correspondent will be solely responsible for notifying, and obtaining the
consent of, all present and future employees that such conversations may be
recorded. Correspondent consents to the admission of such recordings as evidence
in any adjudication of any dispute or claim arising under this Agreement. NFS
understands that in order to verify securities transactions and other
information related to this Agreement, Correspondent may tape-record telephone
conversations with its employees.

 

 

 

 

XX.

REMEDIES CUMULATIVE

 

 

 

 

 

The enumeration herein of specific remedies shall not be exclusive of any other
remedies. Any delay or failure by any party to this Agreement to exercise any
right, power, remedy or privilege herein contained, or now or hereafter existing
under any applicable statute or

45

--------------------------------------------------------------------------------




 

 

 

 

 

law, shall not be construed to be a waiver of such right, power, remedy or
privilege, nor to limit the exercise of such right, power, remedy, or privilege,
nor shall it preclude the further exercise thereof or the exercise of any other
right, power, remedy or privilege.

 

 

 

 

XXI.

MISCELLANEOUS

 

 

 

 

 

A. NFS shall be responsible for providing IRS Form 1099 and other information
required to be reported by federal, state or local tax laws, rules or
regulations, to Accounts solely with respect to events and dates subsequent to
Correspondent’s conversion to NFS and for the mailing of same at Correspondent’s
expense as defined in Exhibit A.

 

 

 

 

 

B. NFS shall limit its services pursuant to the terms of this Agreement to those
services expressly set forth herein and related thereto. NFS will perform such
other services including enhancements thereto, upon such terms and at such
prices, as NFS and Correspondent may from time to time agree. Neither
Correspondent nor NFS shall hold itself out as an agent, partner or joint
venture partner of the other or any of the subsidiaries or companies controlled
directly or indirectly by or affiliated with the other.

 

 

 

 

 

C. This Agreement, including all Exhibits, which are hereby incorporated by
reference, constitutes and expresses the entire Agreement and understanding
between the parties and supersedes all previous communications, representations
or agreements, whether written or oral, with respect to the subject matter
hereof. This Agreement may be modified only in writing signed by both parties to
this Agreement. Such modification shall not be deemed as a cancellation of this
Agreement.

 

 

 

 

 

D. This Agreement shall be binding upon all successors, assigns or transferees
of both parties hereto, irrespective of any change with regard to the name of or
the personnel of Correspondent or NFS. Any assignment of this Agreement shall be
subject to the requisite review and/or approval of any regulatory agency or body
whose review and/or approval must be obtained prior to the effectiveness and
validity of such assignment. No assignment of this Agreement shall be valid
unless the non-assigning party consents to such an assignment in writing,
provided that any assignment by either NFS or Correspondent to any
majority-owned subsidiary that it may create or to a company affiliated with or
controlled directly or indirectly by or under common control with either of them
will be deemed valid and enforceable in the absence of any consent from either
party. Neither this Agreement nor any operation hereunder is intended to be,
shall not be deemed to be, and shall not be treated as a general or limited
partnership, association or joint venture or agency relationship between
Correspondent and NFS.

 

 

 

 

 

E. Neither party shall be liable for any loss caused, directly or indirectly, by
government restrictions, exchange or market rulings, suspension or trading, war
(whether declared or undeclared), terrorist acts, insurrection, riots, flooding,
strikes, failure of utility services, accidents, adverse weather or events of
nature, or other conditions beyond the control of that party. In the event that
any communications network, data processing system, or computer system used by a
party, whether or not owned by such party, is rendered inoperable beyond the
reasonable control of such party, such party shall

46

--------------------------------------------------------------------------------




 

 

 

 

 

not be liable to the other party for any loss, liability, claim, damage or
expense resulting, either directly or indirectly, therefrom.

 

 

 

 

 

F. The construction and effect of every provision of this Agreement, the rights
of the parties hereunder and any questions arising out of the Agreement, shall
be subject to the statutory and common law of the Commonwealth of Massachusetts.

 

 

 

 

 

G. In the event of a dispute between the parties such dispute shall be settled
by arbitration in accordance with the rules then prevailing at FINRA, provided
however that if FINRA declines jurisdiction over the dispute it shall be decided
through the jurisdiction of any United States securities self-regulatory
organization or United States securities exchange of which the entity against
whom the claim is made is a member and designates. Such designation of the rules
of a United States self-regulatory organization or United States securities
exchange is not integral to the underlying agreement to arbitrate. Any final
award rendered by such arbitrators shall be final and binding between the
parties and judgment thereon may be entered in any court of competent
jurisdiction.

 

 

 

 

 

H. The heading preceding the text, and sections hereof have been inserted for
convenience and reference only and shall not be construed to affect the meaning,
construction, or effect of this Agreement.

 

 

 

 

 

I. To the extent required by the SEC’s interpretation of its financial
responsibility rules and to the extent necessary to give Customers and Accounts
the full benefit of the Securities Investor Protection Act, Correspondent’s
Customers will be considered customers of NFS and not Customers of the
Correspondent. Nothing herein shall cause the Correspondent’s Customers to be
deemed to be customers of NFS for any other purpose, or to negate the intent of
any other section of this Agreement, including but not limited to, the
allocation of responsibilities as set forth elsewhere in this Agreement.

 

 

 

 

 

J. If any provision or condition of this Agreement shall be held to be invalid
or unenforceable by any court, or regulatory or self-regulatory agency or body,
such invalidity or unenforceability shall apply only to such provision or
condition. The validity of the remaining provisions and conditions shall not be
affected thereby, and the parties shall take diligent efforts to implement their
original intentions as to the terms of this Agreement as if any such invalid or
unenforceable provision or condition were not contained herein.

 

 

 

 

 

K. For the purposes of any and all notices, consents, directions, approvals,
restrictions, requests or other communications required or permitted to be
delivered hereunder, NFS’ address shall be:


 

 

 

National Financial Services LLC

 

155 Seaport Blvd., ZW9B

 

Boston, MA 02210

 

Attention: Katie Zack, Vice President

47

--------------------------------------------------------------------------------




 

 

 

and Correspondent’s address shall be:

 

 

 

Muriel Siebert & Co., Inc.

 

885 Third Avenue, Suite 1720

 

New York, NY 10022

 

Attention: Muriel F. Siebert or Timothy O’Leary


 

 

 

 

 

and either party may provide such notice or change its address for notice
purposes by giving written notice pursuant to registered or certified mail,
return receipt requested, of the new address to the other party.

 

 

 

 

 

L. Authority to Execute; Counterparts: FINRA Approval. Each party represents to
the other that an officer duly authorized to enter into a fully disclosed
clearing relationship will execute this Agreement on behalf of such party. This
Agreement may be executed in one or more counterparts, all of which taken
together shall constitute a single Agreement. When each party hereto has
executed and delivered to the other a counterpart, this Agreement shall become
binding on both parties, subject only to approval by FINRA. NFS will submit this
Agreement to FINRA promptly following execution.

48

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have made and executed this Agreement
at Boston, Massachusetts as set forth below.

 

 

 

 

NATIONAL FINANCIAL SERVICES LLC

 

 

 

By:

/s/ Katie Zack

 

 

 

 

 

Katie Zack

 

 

Vice President


 

 

 

 

Effective Date:

       May 5, 2010

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

MURIEL SIEBERT & CO., INC.

 

 

 

By: 

/s/ Muriel F. Siebert

 

 

 

 

       Muriel F. Siebert

49

--------------------------------------------------------------------------------



MURIEL SIEBERT & CO., INC.
EXHIBIT A

[*]

[This exhibit has been omitted pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934. The omitted materials
have been filed separately with the Securities and Exchange Commission.]

* Confidential

50

--------------------------------------------------------------------------------